Citation Nr: 0314138	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  03-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's military severance pay may be recouped.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1992.

By letter dated in July 2002, the veteran was notified that 
his VA compensation benefits were reduced in order to recoup 
his severance pay.  This appeal ensued.

Although the veteran indicated that he wanted to testify at a 
hearing before a Veterans Law Judge of the Board of Veterans' 
Appeals (Board) on his substantive appeal submitted in March 
2003, he withdrew this request in a communication to the 
Department of Veterans Affairs (VA) in May 2003.


FINDINGS OF FACT

1.  The veteran was placed on the Temporary Disability 
Retired List (TDRL) due to dysthymia in July 1992.  

2.  He received severance pay in the amount of $35,592.32 in 
1997.

3.  Service connection and compensation have been granted for 
dysthymia.


CONCLUSION OF LAW

Recoupment of the veteran's severance pay is proper.  
10 U.S.C.A.§§ 1174(h), 1212 (West 1998 & Supp. 2003); 38 
C.F.R. § 3.700(a)(5)(i) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Since the facts are not in 
dispute in this case, additional development with regard to 
VA's duties to notify and assist would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

Factual background

The basic facts are not in dispute.  The veteran was placed 
on the TDRL in July l992.  The disability for which he was 
deemed to be unfit for duty was dysthymia.  He was removed 
from the TDRL and discharged from the military for physical 
disability in July 1997.  At that time, he received net 
severance pay of $35, 592.32.  

In March 2001, the Board for Corrections of Naval Records 
found that the veteran's naval record should be corrected to 
show that he was not discharged by reason of physical 
disability with entitlement to disability severance pay; and 
that he was retained on the TDRL and retired by reason of 
physical disability on July 24, 1997.  

By letter dated in July 2002, the RO advised the veteran that 
a portion of his VA compensation benefits was being withheld 
to recoup his severance pay.  

Service connection is in effect for dysthymia, evaluated as 
30 percent disabling, effective July 1992, and 50 percent 
disabling, effective October 1997; and for migraine 
headaches, evaluated as 50 percent disabling, effective July 
1992.  A total rating based on individual unemployability due 
to service-connected disability was effective from October 
1997.


Analysis

The amount of disability severance pay received under this 
section shall be deducted from any compensation for the same 
disability to which the former member of the armed forces or 
his dependents become entitled under any law administered by 
the VA.  10 U.S.C.A. § 1212.

The recoupment of the veteran's severance pay from his VA 
disability compensation is required by Congress at 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of her receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
she is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.  This statute is implemented 
by regulation in 38 C.F.R. § 3.700(a)(3).  

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel. 38 U.S.C.A. § 7104(c) (West 1991).

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOGCPREC 12-96.

As noted above, the veteran received severance pay in excess 
of $35,000 in 1997.  Since he is also in receipt of VA 
compensation benefits for the same disability for which he 
received the severance pay, recoupment is mandated by 
statute.  The Board acknowledges that the Board for 
Corrections of Naval Records changed the veteran's status to 
permanently retired as of July 1997.  The Board emphasizes, 
however, that being placed on retired status does not change 
the underlying fact that the veteran received severance pay 
and VA compensation benefits for the same disability.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
The Board concludes, accordingly, that recoupment of the 
veteran's severance pay is required, and the appeal must be 
denied.


ORDER

Since the veteran's severance pay may be recouped, the appeal 
is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

